As filed with the Securities and Exchange Commission on June 11, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wireless Ronin Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Minnesota 41-1967918 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5929 Baker Road, Suite 475 Minnetonka, Minnesota 55345 (Address, including Zip Code, of Principal Executive Offices) WIRELESS RONIN TECHNOLOGIES, INC. AMENDED AND RESTATED 2 WIRELESS RONIN TECHNOLOGIES, INC. AMENDED AND RESTATED 2 (Full Title of the Plans) DARIN P. MCAREAVEY Copies to: Vice President and Chief Financial Officer BRETT D. ANDERSON, ESQ. Wireless Ronin Technologies, Inc.
